Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Ball (US 2003/0060676).

Regarding claim 1, Huang teaches A loudspeaker, comprising: an earphone core configured to convert an electric signal into a vibration signal (Huang figure 1, speakers 30 and 40 and ¶0023 “vibrate to generate sound wave”); an auxiliary function module, including a switch (Huang figure 1, control bar 70) or a microphone  configured to receive an auxiliary signal and execute an auxiliary function (Huang figure 1, and ¶0026, “control turn-on or turn-off of the high frequency speakers 30”); and a circuit board configured to electrically connect to an audio signal wire (Huang ¶0025, “circuit adaption module 50 is electrically connected to the low frequency speaker 40”) and an auxiliary signal wire of an external control circuit (Huang ¶0025, “circuit adaption module 50 is electrically connected to …connection line L” and ¶0026 “control bar 70 is disposed on the connection line L”), and electrically connect the audio signal wire and the auxiliary signal wire with the earphone core (Huang ¶0025, “circuit adaption module 50 is electrically connected to the low frequency speaker 40”) and the auxiliary function module, respectively (Huang ¶0026, “The control bar 70 is disposed on the connection line L and the connection line L is further electrically connected to the circuit adaption module 50”), wherein the earphone core includes: a magnetic circuit component configured to provide a magnetic field (Huang ¶0005, “When the voice coil is driven by an electric current, a magnetic field is generated to interact with a magnetic force of the permanent magnet to drive the vibrating diaphragm to vibrate” and ¶0023, “The low frequency speaker 40 is a moving-coil loudspeaker”), a vibration component, the vibration component comprising a coil and an inner lead (Huang ¶0005, voice coil, and the voice coil would require a connection to receive an audio signal), the coil being located in the magnetic field (Huang ¶0005, “When the voice coil is driven by an electric current, a magnetic field is generated to interact with a magnetic force of the permanent magnet to drive the vibrating diaphragm to vibrate”), the coil receiving an audio current via the inner lead and converting the audio current into a mechanical vibration signal under an action of the magnetic field (Huang ¶0005, the voice coil would require a connection to receive an audio signal); a bracket that accommodates the magnetic circuit component and the vibration component (Huang figure 1, the housing 11 and 13), the bracket including a wiring groove (Huang figure 1, opening 131), and the external wire or the inner lead being disposed inside the wiring groove (Huang figure 1,and ¶0025, “the connection line L may be fixed by passing through an opening 131 of the second housing 13”), however does not explicitly teach the circuit board is a flexible circuit board, an external wire that transmits the audio current to the coil, and the external wire or the inner lead being wound into the wiring groove.

Hankey teaches a flexible circuit board (Hankey figure 5 and ¶0131, flexible circuit board 522 and 512).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hankey to improve the known loudspeaker of Huang to achieve the predictable result of conserving space by accommodating housing shape with an appropriate circuit board shape.

OConnell teaches an external wire that transmits audio current to a coil (OConnell figure 3A-3B, driver 56 is connected to pad 44 through trace 43, it would have been obvious to use a electrical wire in replacement of the trace connection).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Oconnell to improve the known loudspeaker of Huang in view of Hankey to achieve the predictable result of establishing secure electrical connections between components.

Ball teaches a wire being wound into a wiring groove (Ball ¶0040, “A wire 208 is wound around one groove, crosses over to the other groove and is wound around the other groove”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ball to improve the known wiring of Huang in view of Hankey in further view of Oconnell to achieve the predictable result of establishing secure wiring placements.

Regarding claim 2, Huang in view of Hankey in further view of Oconnell in further view of Ball teaches wherein: the flexible circuit board at least comprises a plurality of first pads and a plurality of second pads (Oconnell figure 3A-3B, solder pads 44), at least one first pad of the plurality of first pads is electrically connected to the audio signal wire (Oconnell figure 3B, driver 56 connected to a pad 44 via trace 43. It is known in the art that a wire can be used in place of a conductive trace 43 to connect two components), the at least one first pad being electrically connected to at least one second pad of the plurality of second pads via a first flexible lead on the flexible circuit board (Oconnell figure 3B, center pads 44 are connected to pads with mounted components. It is also known in the art that a flexible circuit board would have flexible leads. See also Col 5 lines 15-18), the at least one second pad is electrically connected to the earphone core via the external wire (Oconnell figure 3B, driver 56 connected to a pad 44 via trace 43. It is known in the art that a wire can be used in place of a conductive trace 43 to connect two components), and at least another one first pad of the plurality of first pads is electrically connected to the auxiliary signal wire and the auxiliary function module via a second flexible lead on the flexible circuit board (Oconnell figures 3A-3B, solder pads 44, and Huang ¶0025, “circuit adaption module 50 is electrically connected to …connection line L,” it would have been obvious to use pads and flexible leads as taught by Oconnell to form a connection for the components of Huang in view of Hankey).

Regarding claim 8, Huang in view of Hankey in further view of Oconnell in further view of Ball teaches one end of the external wire being electrically connected to the second pad (OConnell figure 3A-3B, pad 44 where driver 56 is mounted), other end of the external wire being electrically connected to the inner lead (OConnell figure 3A-3B, pad 44 connected to wire 48).

Regarding claim 15, Huang in view of Hankey in further view of Oconnell in further view of Ball teaches wherein the loudspeaker further includes: a core housing configured to accommodate the earphone core, the auxiliary function module, and the flexible circuit board (Huang figure 1, housing 11 and 13) ; and a fixing mechanism connected with the core housing and configured to support and maintain a position of the core housing, a battery assembly and a control circuit being disposed in the fixing mechanism (Huang ¶0022, holder 22 connects the housing parts in place).

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Ball (US 2003/0060676) in further view of Gus (US 2011/0316611).

Regarding claim 3, Huang in view of Hankey in further view of Oconnell in further view of Ball teaches the auxiliary function module is configured to implement one or more functions of an image function, a voice function, an auxiliary control function, and a switch control function (Huang figure 1, and ¶0026, “control turn-on or turn-off of the high frequency speakers 30”), however does not explicitly teach the auxiliary function module at least includes a first auxiliary function module and a second auxiliary function module.

Gus teaches an auxiliary function module at least includes a first auxiliary function module and a second auxiliary function module (Gus ¶0006, remote device control housing 108 has controls and buttons).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Gus to improve the known loudspeaker of Huang in view of Hankey in further view of Oconnell in further view of Ball to achieve the predictable result of controlling multiple parameters of a hearing device for a more enhanced audio experience.

Regarding claim 4, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Gus teaches the flexible circuit board at least includes a main circuit board and a first branch circuit board (Oconnell figures 3A-3B, wherein the location of components 50, 56, 54 are on branch circuit boards and component 52 is on the main circuit board), the first branch circuit board is connected to the main circuit board, away from the main circuit board, and extends along one end of the main circuit board (OConnell figures 3A-3B), the first auxiliary function module is disposed on the main circuit board (OConnell figure 3A, wire harness 48 for audio source), and the second auxiliary function module is disposed on the first branch circuit board (OConnell figure 3B, microphones 50 or 54 can be considered auxiliary function modules).

Regarding claim 5, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Gus teaches wherein a plurality of first pads are disposed on the main circuit board and a plurality of second pads are disposed on the first branch circuit board (OConnell figure 3A-3B).

Regarding claim 6, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Gus teaches the flexible circuit board further includes a second branch circuit board, the second branch circuit board is connected to the main circuit board, away from the main circuit board, extends along the other end of the main circuit board (Oconnell figures 3A-3B, wherein the location of components 50, 56, 54 are on branch circuit boards and component 52 is on the main circuit board), and is spaced apart from the first branch circuit board, the auxiliary function module further includes a third auxiliary function module, and the third auxiliary function module is disposed on the second branch circuit board (OConnell figure 3B, microphones 50 and 54 can be considered auxiliary function modules).

Regarding claim 7, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Gus teaches wherein: a plurality of first pads are disposed on the main circuit board, at least one second pad of a plurality of second pads is disposed on the first branch circuit board, and other second pads of the plurality of second pads are disposed on the second branch circuit board (Oconnell figures 3A-3B).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Ball (US 2003/0060676) in further view of Yuen (US 2015/0256918).

Regarding claim 9, Huang in view of Hankey in further view of Oconnell in further view of Ball does not explicitly teach wherein the inner lead and the external wire are welded to each other, a welding position being located inside the wiring groove.

Yuen teaches wherein the inner lead and the external wire are welded to each other, a welding position being located inside the wiring groove (Yuen figure 3 and ¶0026, “component 4a in a sliding way, the fixed end extends into the left ear pad 1a and connected with the left ear pad fixedly. The right channel audio signal wire 52 is electrically connected with the fixed end of the first slide way 32a via the lead (for description convenience, the lead is called as the right channel audio signal wire 52a), and the common ground wire 50 is electrically connected to the fixed end of the second slide way 30 from the welding spot 11”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yuen to improve the known loudspeaker of Huang in view of Hankey in further view of Oconnell in further view of Ball to achieve the predictable result of a more secure bonding of electrical components.

Claim(s) 10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Ball (US 2003/0060676) in further view of Huang2 (US 2010/0046783).

Regarding claim 10, Huang in view of Hankey in further view of Oconnell in further view of Ball does not explicitly teach wherein the vibration component further at least includes a first vibration transmission component and a second vibration transmission component, wherein: the first vibration transmission component is disposed above the second vibration transmission component, the first vibration transmission component and the second vibration transmission component form a composite vibration structure stacked up and down to generate at least two resonance peaks, and the coil is fixed under the second vibration transmission component.

Huang2 teaches wherein the vibration component further at least includes a first vibration transmission component and a second vibration transmission component (Huang2, figure 4 and ¶0046,  high-frequency speaker part 3 and low-frequency speaker part 2), wherein: the first vibration transmission component is disposed above the second vibration transmission component, the first vibration transmission component and the second vibration transmission component form a composite vibration structure stacked up (Huang2, figure 4) and down to generate at least two resonance peaks (Huang2, figure 4 and ¶0046,  high-frequency speaker part 3 and low-frequency speaker part 2), and the coil is fixed under the second vibration transmission component (Huang2, figure 4 coil 23 and 31).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Huang2 to improve the known loudspeaker of Huang in view of Hankey in further view of Oconnell in further view of Ball to achieve the predictable result of minimizing the dimension of the earphone (Huang2 ¶0015).

Regarding claim 12, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Huang2 teaches wherein: the first vibration transmission component includes a first circular ring and at least two first supporting rods converging toward a center of the first circular ring, and the second vibration transmission component includes a second circular ring and at least two second supporting rods converging toward a center of the second circular ring (Huang2 figure 3, diaphragms 24 and 32).

Regarding claim 13, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Huang2 teaches wherein the first supporting rod and the second supporting rod are staggered (Huang2 figure 3, diaphragms 24 and 32).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Ball (US 2003/0060676) in further view of Huang2 (US 2010/0046783) in further view of Kolton (US 2011/0293120).

Regarding claim 11, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Huang2 does not explicitly teach wherein: the first vibration transmission component has greater elasticity relative to the second vibration transmission component, and a thickness of the first vibration transmission component is less than a thickness of the second vibration transmission component.

Kolton teaches wherein: the first vibration transmission component has greater elasticity relative to the second vibration transmission component, and a thickness of the first vibration transmission component is less than a thickness of the second vibration transmission component (Kolton ¶0016, “first and second diaphragms have different thickness and/or different hardness,” it is also known in the art that diaphragm with different thickness would yield different elasticity. See pertinent art Kim ¶0087, “a reduction in the thickness of diaphragms leads to enhanced elasticity of the diaphragms”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kolton to improve the known loudspeaker of Huang in view of Hankey in further view of Oconnell in further view of Ball in further view of Huang2 to achieve the predictable result of reproducing sound with different vibration characteristics (Kolton ¶0008).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Ball (US 2003/0060676) in further view of Ishikawa (US 2005/0275714).

Regarding claim 16, Huang in view of Hankey in further view of Oconnell in further view of Ball does not explicitly teach the earphone core includes a vibration component, wherein the vibration component is connected to the core housing and configured to transmit the vibration signal to the core housing, and the core housing has a fitting surface in contact with a human body and configured to press the fitting surface against the human body at a predetermined pressure to transmit the vibration signal to the human body.

Ishikawa teaches the earphone core includes a vibration component, wherein the vibration component is connected to the core housing and configured to transmit the vibration signal to the core housing (Ishikawa figure 5 and ¶0056, bone conduction earphone 60), and the core housing has a fitting surface in contact with a human body and configured to press the fitting surface against the human body at a predetermined pressure to transmit the vibration signal to the human body (Ishikawa figure 5 and ¶0056, bone conduction earphone 60).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ishikawa to improve the known loudspeaker of Huang in view of Hankey in further view of Oconnell in further view of Ball to achieve the predictable result of improving hearing capability of a user by utilizing bone conduction for frequency bands not heard by a user through air conduction.

Regarding claim 17, Huang in view of Hankey in further view of Oconnell in further view of Ball in further view Ishikawa teaches wherein the fixing mechanism includes at least one of a pair of glasses (Ishikawa figure 5), a hat, a headwear, a rear hook, or other headwear products. 

Allowable Subject Matter
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia (US 2008/0240486), Kim (US 2008/0260188).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /NORMAN YU/ Primary Examiner, Art Unit 2652